DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the distal portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the distal portion will be considered as the distal applicator tip.
	Claims 9 & 10 are rejected by virtue of their dependency on claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman et al. (US 20140018788 A1) in view of Bloom et al. (US 20130085493 A1), hereinafter Engelman in view of Bloom.
Regarding claim 1, Engelman discloses a minimally invasive medical assembly for ablating tissue, the assembly comprising: a delivery device configured to provide access to a target site within a hollow body of a patient ([0160] & [0265]; Figure 16A, 36B, & 36D—element 13), the delivery device comprising a working channel for delivering a pair of ablation devices to the target site ([0160], [0265], & [0274]; Figure 40—elements 1161 & 1162); wherein each of the pair of individually deliverable ablation devices comprises: a nonconductive, expandable distal applicator tip ([00274]; Figure 40—element 1163 & 1164) defining an interior chamber ([0278]; with said interior chamber being the interior of balloon members (1163 & 1164)).
Engelman does not disclose wherein each of the pair of individual ablation devices comprises an expandable applicator tip also defining a plurality of ports, at least one of the plurality of ports configured to allow passage of a conductive fluid from the interior chamber to an exterior surface of the distal applicator tip ; an inflatable member disposed within the interior chamber of the distal applicator tip, the inflatable member configured to transition from a collapsed configuration to an expanded configuration and cause the distal applicator tip to correspondingly transition from a collapsed configuration to an expanded spherical shape; and a conductive wire disposed along at least a portion of an exterior surface of the distal applicator tip and configured to conduct energy to be carried by a conductive fluid passing through one or more of the plurality of ports.
Bloom discloses a minimally invasive medical assembly for ablating tissue comprising an individually deliverable ablation device ([0043]; Figure 1—element 100) comprising: a nonconductive ([0010]), expandable distal applicator tip ([0043] & [0044]; Figure 1—elements 120 & 122) defining an interior chamber ([0045] & [0063]; Figure 1—inner extent of balloon (122); Figure 6—element 222a) and also defining a plurality of ports ([0046] & [0047]; Figure 1—element 126), at least one of the plurality of ports configured to allow passage of a conductive fluid from the interior chamber to an exterior surface of the distal applicator tip ([0046] & [0047]); an inflatable member ([0063]; Figure 6—element 272) disposed within the interior chamber of the distal applicator tip ([0063] & [0065]; Figure 6—element 222a), the inflatable member configured to transition from a collapsed configuration to an expanded configuration and cause the distal applicator tip to correspondingly transition from a collapsed configuration to an expanded spherical shape ([0030] & [0063]); and a conductive wire ([0044]; Figure 1—elements 156a & 156b) disposed along at least a portion of an exterior surface of the distal applicator tip ([0044]; Figure 1—element 122 & 124) and configured to conduct energy to be carried by a conductive fluid passing through one or more of the plurality of ports ([0047]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the individual ablation devices, as disclosed by Engelman, to include the individual ablation devices, as taught by Bloom, as both references and the claimed invention are directed toward ablation devices with expandable tips for delivering radio frequency energy to tissue. As disclosed by Engelman, the individual ablation devices may be deployable and identical, the deployable devices may be inflatable balloons, wire cages, expandable mesh structures, or any expandable structure ([0279]). As disclosed by Bloom, the electrosurgical ablation balloon can be used for many procedures ([0041]), the expandable structure can include an inner and outer balloon, the outer balloon is provided with one or more electrodes on its exterior surface, the inner balloon provides support to the outer balloon and keeps the electrodes in place during treatment ([0036] & [0037]); during the delivery of RF energy, the expandable structure allows for conductive fluid to exit the internal chamber of the balloon, the fluid can act as a heat sink for absorbing and carrying away excess or undesirable thermal energy resulting from electrically energizing electrode, the conductive fluid can also provide electrical dispersion by distributing the applied current over a larger surface area, thereby limiting the potential for undesirable thermal concentration ([0058]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generic expandable ablation tip, as disclosed by Engelman, to include the teachings of Bloom, as such a modification would provide for an expandable tip that assists in keeping electrodes in place during treatment, and that limits the protentional for undesirable thermal concentration during RF ablation. 
Regarding claim 2, Engelman in view of Bloom disclose all of the limitations of claim 1, as described above. 
Engelman further discloses wherein the pair of ablation devices are coupled to one another by way of a pull wire ([0175]; Figure 21A & 24A—element 807). 
	Regarding claim 3, Engelman in view of Bloom disclose all of the limitations of claim 2, as described above. 
	Engelman further discloses wherein, upon application of a pulling force upon the pull wire, at least the applicator tips of the ablation devices are configured to correspondingly move relative to one another ([0175] & [0180]; when pull wire is pulled arms are brought to a closed position; when pull wire is released arms are brought to an open position; the closed position creates electrode apposition with the vessel walls). 
Regarding claim 4 , Engelman in view of Bloom disclose all of the limitations of claim 1, as described above. 
Bloom further teaches wherein each of the pair of individually deliverable ablation devices further comprises a handle ([0043] & [0045]; Figure 1—element 110; proximal portion of catheter (110)) including a lumen for receiving the conductive fluid ([0045]; when balloon body (122)is attached is outer catheter (110), fluid can be supplied into balloon body via fluid supply lumen in outer catheter (110)), wherein the lumen is in fluid communication with the interior chamber of the distal applicator tip ([0045]; Figure 1—element 122).
Regarding claim 5, Engelman in view of Bloom disclose all of the limitations of claim 1, as described above. 
Bloom further teaches wherein, upon receipt of an electric current, the conductive wire is configured to conduct radiofrequency (RF) energy to be carried by the conductive fluid passing through one or more of the plurality of ports for ablation of a tissue ([0031], [0047], & [0058]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the individual ablation devices, as disclosed by Engelman, to include the individual ablation devices, as taught by Bloom, as both references and the claimed invention are directed toward ablation devices with expandable tips for delivering radio frequency energy to tissue. As disclosed by Bloom during the delivery of RF energy, the expandable structure allows for conductive fluid to exit the internal chamber of the balloon, the fluid can act as a heat sink for absorbing and carrying away excess or undesirable thermal energy resulting from electrically energizing electrode, the conductive fluid can also provide electrical dispersion by distributing the applied current over a larger surface area, thereby limiting the potential for undesirable thermal concentration ([0058]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generic expandable ablation tip, as disclosed by Engelman, to include the teachings of Bloom, as such a modification would limit the protentional for undesirable thermal concentration during RF ablation. 
Regarding claim 6, Engelman in view of Bloom disclose all of the limitations of claim 1, as described above. 
Bloom further teaches wherein the plurality of ports comprises one or more medial ports for allowing passage of the conductive fluid ([0046] & [0047]; Figure 1—element 126; with said medial ports located centrally on balloon body).
Regarding claim 7, Engelman in view of Bloom disclose all of the limitations of claim 1, as described above. 
Bloom further teaches wherein the conductive wire is substantially aligned with at least one of the plurality of ports ([0047]; the weeping holes (126) are located in the balloon body in a region extending between the electrodes (156a & 156b)).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Bloom and Danaek et al. (US 20030233099 A1), hereinafter Danaek.
	Regarding claim 8, Engelman in view of Bloom disclose all of the limitations of claim 1, as described above, 
	Bloom further teaches wherein the plurality of ports comprises a plurality of proximal ports and distal ports ([0047] & [0148]; Figure 1 & 3B—element 126; placement of weeping holes is determined in relation to the placement of electrodes; Figure 3B—with said proximal ports located near proximal portion of electrode (156a & 158a) and said distal ports located near the distal portion of electrode (156a)), a portion of the conductive wire has a length that extends along the exterior surface of the distal portion between the corresponding proximal and distal ports ([0047]; Figure 1 & 3B—element 156).
	Engelman in view of Bloom do not disclose wherein the conductive wire passes through at least one of the proximal ports and through a corresponding one of the distal ports such that a portion of the conductive wire has a length that extends along the exterior surface of the distal portion between the corresponding proximal and distal ports.
Danaek  teaches a variety of expandable structures comprising electrodes for delivering RF energy directly to tissue ([0121], [0175], & [0181]; Figure 10—elements 150 & 154; Figure 16—elements 186 & 188), wherein the electrodes are positioned on the exterior surface of the distal body ([0175] & [0181]; Figure 10—elements 150 & 154; Figure 16—elements  186 & 188), the body comprising a plurality of ports ([0181]; Figure 16—element 190), including proximal and distal ports (Figure 16—elements 190; said proximal ports being closer to shaft (102) and said distal ports being distal of the proximal ports), wherein the conductive wire ([0181]; Figure 16—element 186) passes through at least one of the proximal ports and through a corresponding one of the distal ports ([0181]; Figure 16—elements 190) such that a portion of the conductive wire has a length that extends along the exterior surface of the distal portion between the corresponding proximal and distal ports ([0181]; Figure 16—elements 186, 188, & 190).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable applicator tip, as disclosed by Engelman in view of Bloom, to include the teachings of Danaek, as described above, as both references and the claimed invention are directed toward devices that deliver RF energy to tissue and comprising RF electrodes positioned on the exterior of the applicator tip. As disclosed by Bloom, the RF electrodes are provided on the exterior surface of the expandable structure, in bipolar mode the electrodes are exposed and directly contact targeted tissue to provide a return current path from the active to the return electrode through the tissue ([0007] & [0009]). As disclosed by Danaek, the energy transfer elements are provided on an exterior surface so at to directly contact the targeted tissue ([0175] & [0181]). A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation tip, as disclosed by Engelman in view of Bloom, to include the teachings of Danaek, as such a modification would provide for the predictable results of providing electrodes on the exterior surface of the distal tip. 
	Regarding claim 9, Engelman in view of Bloom and Danaek disclose all of the limitations of claim 8, as described above. 
	Bloom further teaches wherein the conductive wire is one of a plurality of conductive wires ([0044]; Figure 1 & 3B—elements 156A & 156B; bipolar electrodes), each of the plurality of conductive wires is disposed along at least a portion of the exterior surface of the distal applicator tip ([0044]; Figure 1 & 3B—element 124).
Regarding claim 10, Engelman in view of Bloom and Danaek disclose all of the limitations of claim 9, as described above.
Bloom further teaches wherein each of the plurality of conductive wires ([0044]; Figure 1 & 3B—elements 156A & 156B) has a length that extends along the exterior surface of the distal portion between the corresponding proximal and distal ports ([0044] [0047], & [0148]; Figure 1 & 3B—element 126, 156a, & 156b; with said proximal ports located near proximal portion of electrode (156a & 158a) and said distal ports located near the distal portion of electrode (156a)).
Engelman in view of Bloom do not disclose wherein each of the plurality of conductive wires passes through at least one of the proximal ports and through a corresponding one of the distal ports, wherein each of the plurality of proximal ports corresponds to a separate one of the plurality of distal ports such that a portion of a conductive wire passing through a set of corresponding proximal and distal ports has a length that extends along the exterior surface.
Danaek further teaches, wherein each of the plurality of conductive wires ([0181]; Figure 16—element 186; Figure 16 portrays two conductive wires) passes through at least one of the proximal ports and through a corresponding one of the distal ports, wherein each of the plurality of proximal ports corresponds to a separate one of the plurality of distal ports ([0181]; Figure 16—elements 190; Figure 16 portrays two proximal ports and two distal ports) such that a portion of a conductive wire passing through a set of corresponding proximal and distal ports has a length that extends along the exterior surface of the distal portion between the corresponding proximal and distal ports ([0181]; Figure 16—elements 186, 188, & 190).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable applicator tip, as disclosed by Engelman in view of Bloom, to include the teachings of Danaek, as described above, as both references and the claimed invention are directed toward devices that deliver RF energy to tissue and comprising RF electrodes positioned on the exterior of the applicator tip. As disclosed by Bloom, the RF electrodes are provided on the exterior surface of the expandable structure, in bipolar mode the electrodes are exposed and directly contact targeted tissue to provide a return current path from the active to the return electrode through the tissue ([0007] & [0009]). As disclosed by Danaek, the energy transfer elements are provided on an exterior surface so at to directly contact the targeted tissue ([0175] & [0181]). A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation tip, as disclosed by Engelman in view of Bloom, to include the teachings of Danaek, as such a modification would provide for the predictable results of providing electrodes on the exterior surface of the distal tip. 
Claim 11  rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Bloom and Edwards et al. (US 6315776 B1), hereinafter Edwards.
Regarding claim 11, Engelman in view of Bloom disclose all of the limitations of claim 1, as described above.
	Engelman in view of Bloom do not disclose wherein each of the pair of individually deliverable ablation devices further comprises a hydrophilic member disposed within the interior chamber between an exterior surface of the inflatable member and an interior surface of the distal applicator tip, the hydrophilic member configured to receive and distribute a conductive fluid to the plurality of ports.
	Edwards teaches an expandable ablation device ([Col. 5, lines 39-47] & [Col. 7, lines 26-38]; Figure 4A—elements 12 & 28), for delivering bipolar RF energy to tissue, wherein the expandable ablation device comprises an inner expandable member ([Col. 5, lines 39-47] & [Col. 7, lines 26-38]; Figure 4A—elements 12) and an outer conforming member ([Col. 7, lines 26-38]; Figure 4A—elements 28), the outer conforming member defining an interior chamber ( [Col. 7, lines 26-38]; Figure 4A—elements 26), and a hydrophilic member disposed within the interior chamber between an exterior surface of the inflatable member and an interior surface of the distal applicator tip ([Col. 7, lines 26 – 60]; Figure 4A—element 26; the fluid conduit (26) located between inner and outer expandable/conforming members (12 & 28) can be made from foam), the hydrophilic member configured to receive and distribute a conductive fluid to the plurality of ports ([Col. 7, lines 26 – 60]; membrane (26) assists in controlling flow rate).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable distal applicator tip, as disclosed by Engelman in view of Bloom, to include the teachings of Edwards, as described above, as both references and the claimed invention are directed toward ablation devices that deliver RF energy to tissue. As disclosed by Edwards, the foam structure allows for the even and selectable distribution of RF energy to a selected tissue site, and assists in controlling fluid flow rate ([Col. 3, lines 10-24] & [Col. 7, lines 28-46]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation tip, as disclosed by Engelman in view of Bloom, to include the teachings of Edward, as such a modification would allow for even and selectable distribution of RF energy to tissue site and assist in controlling fluid flow rate. 
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Lee (US 20150141982 A1), hereinafter Lee.
Regarding claim 12, Engelman discloses a minimally invasive medical assembly for ablating tissue, the assembly comprising: a delivery device configured to provide access to a target site within a hollow body of a patient ([0160] & [0265]; Figure 16A, 36B, & 36D—element 13), the delivery device comprising a working channel for delivering a pair of individually deliverable ablation devices to the target site ([0160], [0265], & [0274]; Figure 40—elements 1161 & 1162); wherein each of the pair of individually deliverable ablation devices comprises: a handle ([0274]; Figure 40—proximal end portion of 1161 & 1162); and an expandable assembly extending from the handle ([0274]; Figure 40—elements 1163 & 1164).
Engelman does not disclose the expandable assemblies comprising: an inner expandable member configured to transition from a collapsed configuration to an expanded spherical shape, the inner expandable member comprising an exterior surface including a plurality of ridges defined thereon; an outer expandable member configured to correspondingly transition from a collapsed configuration to an expanded spherical shape in response to expansion of the inner expandable member, the outer expandable member comprising a plurality of chambers, each chamber is defined between an interior surface of the outer expandable member and the exterior surface of the inner expandable member and a pair of adjacent ridges, the outer expandable member further defining a plurality of ports, at least one of the plurality of ports configured to allow passage of a conductive fluid from the chambers to an exterior surface of the outer expandable member; and a conductive wire disposed within one of the chambers and configured to conduct energy to be carried by a conductive fluid passing through one or more of the plurality of ports.
Lee teaches wherein each of the pair of individually deliverable ablation devices comprises: a handle; and an expandable assembly extending from the handle, the expandable assembly comprising: an inner expandable member configured to transition from a collapsed configuration to an expanded spherical shape([0074] & [0076]; Figure 3, 3A, 10, & 10B—elements 124 & 424), the inner expandable member comprising an exterior surface including a plurality of ridges defined thereon ([0077]; Figure 10B—element 455; spacers (455) may be affixed to the outer surface of the inner balloon); an outer expandable member configured to correspondingly transition from a collapsed configuration to an expanded spherical shape in response to expansion of the inner expandable member ([0074] & [0076]; Figure 3, 3A, 10, & 10B—elements 123 & 423), the outer expandable member comprising a plurality of chambers ([0076] & [0077]; Figure 10 & 10B—element “S”; space between spacers (455) and containing electrodes and leads ([0058] & [0059]; Figures 4 & 10(B)—(4)36 & (4)30)), each chamber is defined between an interior surface of the outer expandable member and the exterior surface of the inner expandable member and a pair of adjacent ridges ([0076] & [0077]; Figure 10 & 10B—elements “S”, 423, & 424) the outer expandable member further defining a plurality of ports ([0076]; Figure 10—elements 456), at least one of the plurality of ports configured to allow passage of a conductive fluid from the chambers to an exterior surface of the outer expandable member ([0024]); and a conductive wire disposed within one of the chambers and configured to conduct energy to be carried by a conductive fluid passing through one or more of the plurality of ports ([0058], [0059], [0076], & [0077]; Figure 4, 10, & 10B—elements (4)30 & (4)26).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable assemblies, as disclosed by Engelman, to include the teachings of Lee, as described above, as both references and the claimed invention are directed toward expandable ablation devices for delivering RF energy to tissue. As disclosed by Lee, the expandable assembly allows for tissue ablation using RF energy, the configuration can provide both point and circumferential ablation, the spacers allow for fluid distribution between balloon members preventing fluid from being trapped or fluid flow from being impeded ([0004], [0014] & [0007]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable structures, as disclosed by Engelman to include the teachings of Lee, as described above, as such a modification would provide an expandable assembly that provides point and circumferential ablation and prevents fluid flow from being impeded. 
Regarding claim 13, Engelman in view of Lee disclose all of the limitations of claim 12, as described above. 
Lee further teaches wherein each of the plurality of ridges ([0077]; Figure 10B—elements 455) is oriented generally along a longitudinal axis of the inner expandable member and the handle ([0077]; Figure 10 & 10B—elements 419 & 455; spacers are shown to be generally oriented along a longitudinal axis and handle defined by (419)).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable assemblies, as disclosed by Engelman, to include the teachings of Lee, as described above, as both references and the claimed invention are directed toward expandable ablation devices for delivering RF energy to tissue. As disclosed by Lee the spacers allow for fluid distribution between balloon members preventing fluid from being trapped or fluid flow from being impeded, the spacers can be any suitable elongated shape extending in the longitudinal direction ([0077]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable structures, as disclosed by Engelman to include the teachings of Lee, as described above, as such a modification would prevent fluid flow from being impeded. 
Regarding claim 14, Engelman in view of Lee disclose all of the limitations of claim 12, as described above. 
Lee further teaches wherein the conductive wire is one of a plurality of conductive wires ([0058], [0059], [0076]; Figure 10 & 10B—elements 426 & 430), each of the plurality of conductive wires is disposed within a separate one of the chambers ([0076] & [0077]; Figure 10 & 10B—elements “S”, 430, & 455; with said chambers being the space “S” defined between spacers (455)).
Regarding claim 15, Engelman in view of Lee disclose all of the limitations of claim 14, as described above. 
Lee further teaches wherein, upon receipt of an electric current, each of the plurality of conductive wires is configured to conduct radiofrequency (RF) energy to be carried by the conductive fluid passing through one or more of the plurality of ports for ablation of a tissue ([0016], [0106], [0086]).
Regarding claim 16, Engelman in view of Lee disclose all of the limitations of claim 15, as described above. 
Lee further teaches wherein each of the plurality of conductive wires, or one or more sets of a combination of conductive wires, is configured to independently receive an electrical current from an energy source and independently conduct energy ([0082]).
Regarding claim 17, Engelman in view of Lee disclose all of the limitations of claim 15, as described above. 
Lee further discloses wherein each of the plurality of conductive wires is substantially aligned with one of the plurality of ports ([0084]; the fluid ports are positioned in close proximity to the electrodes).
Regarding claim 18, Engelman in view of Lee disclose all of the limitations of claim 12, as described above. 
Engelman further discloses wherein the pair of ablation devices are coupled to one another by way of a pull wire ([0175]; Figure 21A & 24A—element 807). 
Regarding claim 19, Engelman in view of Lee disclose all of the limitations of claim 18, as described above. 
	Engelman further discloses wherein, upon application of a pulling force upon the pull wire, at least the applicator tips of the ablation devices are configured to correspondingly move relative to one another ([0175] & [0180]; when pull wire is pulled arms are brought to a closed position; when pull wire is released arms are brought to an open position; the closed position creates electrode apposition with the vessel walls). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Lee and Bloom.
Regarding claim 20, Engelman in view of Lee disclose all of the limitations of claim 12, as described above. 
Engelman in view of Lee do not disclose wherein the inner and outer expandable members comprise a non- conductive material.
Bloom teaches an expandable assembly for tissue ablation comprising and inner and outer expandable member ([0063]; Figure 6—elements 272 & 222), wherein the inner and outer expandable members comprise a non-conductive material ([0033]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable assembly, as disclosed by Engelman in view of Lee, to include the teachings of Bloom, as described above, as both references and the claimed invention are directed toward expandable assemblies for tissue ablation. As disclosed by Bloom, the balloons can be made of a non-conductive material in order to insulate and separate the electrodes located on the balloon assembly ([0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing to modify the expandable assembly, as disclosed by Engelman in view of Lee, to include the teachings of Bloom, as described above, as such a modification would insulate the electrodes from one another. 
Conclusion
Accordingly, claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794